United States Court of Appeals
                     For the First Circuit

No. 02-2643
                     SYLVIA I. CALERO-CEREZO

                      Plaintiff, Appellant,

                               v.

          UNITED STATES DEPARTMENT OF JUSTICE, ET AL.,

                     Defendants, Appellees.


                          ERRATA SHEET


     The opinion of this Court issued on January 14, 2004 is
corrected as follows:

     On page 29, line 2, change "with or without an accommodation"
to "at least with an appropriate accommodation."